TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00126-CR







Larry Gatlin, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0915762, HONORABLE JON N. WISSER, JUDGE PRESIDING






PER CURIAM


		The Court of Criminal Appeals granted appellant an out-of-time appeal from his conviction
for murder.  Ex parte Gatlin, No. 72,443 (Tex. Crim. App. Aug. 28, 1996) (not designated for
publication).  The court instructed appellant to "take affirmative steps to see that notice of appeal is given
within thirty days after the mandate of this Court has issued."  The mandate issued September 13, 1996.

		Appellant did not file a notice of appeal within thirty days of the mandate.  Instead, he filed
a motion for new trial on October 11, 1996.  We will assume  this extended the time for filing his notice of
appeal to December 12, 1996.  See Tex. R. App. P. 41(b)(1).  Appellant's notice of appeal was filed on
March 5, 1997, long after the deadline for filing expired.  Without a timely filed notice of appeal, this Court
is without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744
S.W.2d 96 (Tex. Crim. App. 1988).  We lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  Olivo v. State, 918 S.W.2d 519, 523 (Tex.
Crim. App. 1996).

		The appeal is dismissed.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   March 27, 1997

Do Not Publish